IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEBORAH A. BUJDOS,                         : No. 26 WAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
LINDA WHALEN, LAWRENCE BUJDOS,             :
HEIDI NORTON, TRAVIS DUNN, ROY             :
REICK, SCOTT SHOUP, METLIFE,               :
CETERA, PNC BANK,                          :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.